
	
		II
		111th CONGRESS
		1st Session
		S. 1205
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Inhofe (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To exempt guides for hire and other operators of
		  uninspected vessels on Lake Texoma from Coast Guard and other regulations, and
		  for other purposes.
	
	
		1.Exemption of fishing guides
			 and other operators of uninspected vessels on Lake Texoma from Coast Guard and
			 other regulations
			(a)Exemption
				(1)Exemption of
			 State licensees from Coast Guard regulationResidents or nonresidents who assist,
			 accompany, transport, guide, or aid persons in the taking of fish for monetary
			 compensation or other consideration on Lake Texoma who are licensed by the
			 State in which they are operating shall not be subject to any requirement
			 established or administered by the Coast Guard with respect to that
			 operation.
				(2)Exemption of
			 Coast Guard licensees from State regulationResidents or
			 nonresidents who assist, accompany, transport, guide, or aid persons in the
			 taking of fish for monetary compensation or other consideration on Lake Texoma
			 who are currently licensed by the Coast Guard to conduct such activities shall
			 not be subject to State regulation for as long as the Coast Guard license for
			 such activities remains valid.
				(b)State
			 requirements not affectedExcept as provided in subsection
			 (a)(2), this section does not affect any requirement under State law or under
			 any license issued under State law.
			2.Waiver of
			 biometric transportation security card requirement for certain small business
			 merchant marinersSection
			 70105(b)(2) of title 46, United States Code, is amended—
			(1)in subparagraph
			 (B), by inserting and serving under the authority of such license,
			 certificate of registry, or merchant mariners document on a vessel for which
			 the owner or operator of such vessel is required to submit a vessel security
			 plan under section 70103(c) of this title before the semicolon;
			(2)by striking
			 subparagraph (D); and
			(3)by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (D), (E), and (F),
			 respectively.
			
